Citation Nr: 1825297	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-24 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for ocular histoplasmosis syndrome.

3. Entitlement to a compensable rating for right thigh scars.

4. Entitlement to a compensable rating for a right thumb scar.

5. Entitlement to a compensable rating for abdomen scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969, with service in Vietnam. He is a recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and January 2013 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

PTSD

The Board notes that only VA examination of record uses the Diagnostic and Statistical Manual of Mental Disorders (DSM), 4th edition (DSM-IV) to diagnose the Veteran. See, November 2011 VA PTSD examination . The newest version of the DSM, the DSM-5, applies to all claims certified to the Board on and after August 4, 2014. 79 Fed. Reg. 45,093 (Aug. 4, 2014). In this case, the Veteran's claim was originally certified to the Board in July 2016; accordingly, remand is warranted for a new examination using DSM-5 criteria.

The Veteran has stated multiple times that he originally had a VA examination with a VA examiner, Dr. Williams, who quit shortly after the examination. See, e.g., May 2013 correspondence. There are no records of this examination in the claim file. On remand, the AOJ should attempt to retrieve such examination and complete a memorandum of unavailability if it cannot be obtained.

Histoplasmosis

The record reflects that the Veteran has histoplasmosis. See, e.g., August 2012 private treatment records. He reports that his disability was first diagnosed in 1988, but that those medical records have been destroyed. See May 2013 notice of disagreement. He stated that histoplasmosis is a fungal infection prevalent in Southeast Asia and that he believes he contracted the infection while serving in Vietnam. See August 2011 correspondence. Because there are unresolved medical questions, remand for a VA examination is necessary. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Scars

The Veteran's most recent VA examination for his scars occurred in November 2014. Since that time, he has indicated that his disability has worsened. See March 2018 informal hearing presentation. Because it has been more than three years since the last VA examination, a contemporaneous examination is required to assess the current severity of his service-connected disabilities. See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from May 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. The AOJ should attempt to retrieve the Veteran's VA PTSD examination conducted with Dr. Williams prior to his November 2011 VA PTSD examination of record. If such examination is unavailable, the AOJ should associate a memorandum of unavailability with the claim file and notify the Veteran of such finding.

3. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran using DSM-5 criteria to determine the nature and likely cause of any psychological disorders. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, all of the Veteran's psychological disorders. The examiner must discuss PTSD.

(b) For each disorder diagnosed, the examiner is asked to provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disorder is caused by or otherwise related to the Veteran's military service. The examiner must discuss if the Veteran has a fear of hostile military activity.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

4. After the development in the first instruction has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of his histoplasmosis. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (50% or greater probability) that the Veteran's histoplasmosis was incurred in or otherwise related to his military service? Please explain why. The examiner must discuss the Veteran's presence in Vietnam during service.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

5. After the development in the first instruction has been completed, the AOJ should arrange for an examination of the Veteran to assess the current severity of his service-connected scars of the right thumb, right thigh, and abdomen. The examiner must review the entire record in conjunction with the examination and note such review was conducted.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).

